Citation Nr: 1510983	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  98-08 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due herbicide exposure, in-service tobacco use or in-service radiation exposure.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 



INTRODUCTION

The Veteran had active military duty from November 1962 to April 1996.  The Veteran had service in Vietnam from May 1965 to April 1966.  The Veteran died in September 1996.  The Appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) from a September 1997 rating decision from the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  Jurisdiction over this case was subsequently transferred to the RO in Wilmington, Delaware.  

This case has a long procedural history and was most recently before the Board in November 2012.  At the time, the Board issued a decision denying entitlement to service connection for the cause of the Veteran's death.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (CAVC) and in a memorandum decision dated in March 2014 the Court vacated the Board's November 2012 decision and remanded the claim for further development.

The Appellant submitted additional evidence consisting of the outstanding treatment records, hospitalization records, and an opinion of Dr. M.K. in January 2015. In connection with the submission of this evidence, the Appellant waived RO consideration of the additional evidence.  The Board can, therefore, proceed to consider this evidence and issue a decision. See 38 C.F.R. § 20.1304 .


FINDINGS OF FACT

1.  At the time of the Veteran's death, he was not in receipt of service connection for any disability. 

2.  The Veteran died in September 1996 from adenocarcinoma of the pancreas with metastasis to the liver and lymph nodes.

3.  The Veteran had active military service in the Republic of Vietnam from May 1965 to May 1966 and is presumed to have been exposed to herbicides, including Agent Orange, in service.  

4.  The evidence of record demonstrates that the Veteran's death is related to an event of incident in active service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1154, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant has claimed that she is entitled to service connection for the cause of the Veteran's death.  The Veteran died in September 1996 from adenocarcinoma of the pancreas with metastasis to the liver and lymph nodes.  Specifically, she has asserted three different theories of entitlement: (1) cause of death due to radiation exposure; (2) cause of death due to herbicide exposure; or (3) cause of death due to in-service tobacco use.  At the time of his death, the Veteran was not service connected for any disability.  Having carefully considered the claim in light of the evidence of record, the Board finds that service connection for the cause of the Veteran's death due to herbicide exposure in service is warranted.  

The law provides that service connection may be established for the cause of a Veteran's death when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

Accordingly, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. 

The record reflects that at the time of his death, the Veteran was not service-connected for any disability.  Accordingly, the Veteran's death could not be caused by an already service-connected disability.  Nevertheless, the Appellant may establish service connection for the cause of the Veteran's death, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 1994). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection in the context of this claim, once the death of the Veteran has been established, there must be medical evidence, or in certain circumstances, competent lay evidence of in-service occurrence or aggravation of a disease or injury leading to death within the regulatory scheme; and competent medical evidence of a nexus between an in-service injury or disease and death.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999) (both discussing the factors of service connection).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent (including Agent Orange), a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2014). 

When a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309 (e), Note 2. 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, at 42606-42607 (June 24, 2002).

The Veteran's service personnel records verify service in Vietnam.  The Veteran died of adenocarcinoma of the pancreas with metastasis to the liver and lymph nodes.  This is not one of the diseases listed on the presumptive list and as such, the Veteran is not entitled to presumptive service connection based on exposure to herbicides in service.  However, when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

In this case, the Veteran's death can still be service connected on a direct basis.  Specifically, there would need to be evidence that links the Veteran's death to the in-service exposure to herbicides in service in order to receive direct service connection for the Veteran's adenocarcinoma of the pancreas with metastasis to the liver and lymph nodes.  As evidence to support her claim, the Veteran submitted a private medical opinion from Dr. M.K.  Dr. K. is an oncology specialist.  

In his December 2014 opinion, Dr. K. notes that he reviewed the Veteran's entire file, discussed the file with his peers and used relevant medical literature to form his opinion on the cause of the Veteran's death.  Dr. K. states that although The Institute of Medicine (IOM) has concluded that there is "inadequate or insufficient evidence" linking Agent Orange exposure to pancreatic cancer, published epidemiology and toxicology studies suggest that Agent Orange and similar herbicides are linked to pancreatic cancer.  

Dr. K. cites to several studies that have been done between 1969 and 1998 that looked at risk factors for pancreatic carcinoma, including exposure to herbicides.  He believes that the epidemiologic evidence indicated that it is at least as likely as not that Agent Orange contributes to pancreatic cancer.  Further, he states that it is more likely than not, that Agent Orange actively promoted the pathogenesis of pancreatic cancer in the Veteran.  

The VA had a medical examiner review the Veteran's file in May 2009 to determine if service connection was warranted for the cause of the Veteran's death.  The VA examiner stated that because Agent Orange exposure has not been clearly related to cancer of the pancreas, there was no evidence to support the Appellant's claim.  The Board finds that this examination and opinion is less probative than the private opinion provided by Dr. K., because the VA examiner does not discuss the relevant medical literature, studies performed connecting pancreatic cancer to herbicide exposure, and the VA examiner does not provide a rationale to support his conclusion.  

As such, the Board has determined that the evidence of record is in equipoise and consequently the benefit of the doubt rule applies.  Resolving reasonable doubt in favor of the Appellant, service connection for the cause of the Veteran's death based upon herbicide exposure in service is granted.  As the entitlement to service connection has been granted, the Board will not discuss any of the other theories of entitlement proposed by the Appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duty to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Service connection for the cause of the Veteran's death is granted.  


____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


